*496Dissenting Opinion.
Ewbank, J.
Being unable to agree with the majority of the court, both as to the ruling which should be made and as to a rule of law declared by the original opinion in this case, it is proper that I shall state my reasons.
The original opinion states that: “When it is proved that property has been stolen, and the same property, recently after the larceny, is found in the exclusive possession of another, a presumption arises that the party in whose possession such property was found is the thief, in the absence of any showing that such possession was innocently acquired (citing cases). Evidence tending to show innocence or in explanation of such possession consistent with his innocence may be given by the accused; and if upon the whole evidence there is a reasonable doubt of his guilt, he should be acquitted.”
I understand the correct rule to be that all presumptions are at all times in favor of the innocence of the accused; and while the presumption of innocence may be overcome by evidence of guilt, it still remains with the accused, even though any number of witnesses for the state shall testify that they found stolen property in his possession, or even that they saw him steal it, and he can only be convicted in case the preponderance of all the evidence in his favor and against him shall overcome that presumption, and show him guilty beyond a reasonable doubt.
And I further understand the correct rule to be that proof of finding property recently stolen in the exclusive possession of the accused is not sufficient even to support an inference that he is the thief, but that in order to justify the drawing of such an inference it must further be shown, that when he was found in possession of such property, he gave a false or unreasonable account of where and how it came into his possession, or *497failed to account for such possession at all. And I understand that even the rule as thus expressed has reference to an explanation or failure to explain at the time his right to possession was first challenged, by his arrest or otherwise, and not to an explanation which he may give when testifying at the trial.
Setting out the particular facts of this case in a dissenting opinion would be of no value. But I think a rehearing should be granted.